Citation Nr: 0306801	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and a cardiovascular disability, 
both on a direct basis and secondary to nicotine dependence.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1964, and from May 1968 to April 1970.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), dated in February 1998 and November 1999.

The veteran provided oral testimony in support of the matters 
on appeal at a personal hearing that was held at the RO in 
June 1999 and, more recently, at a videoconference hearing 
that was chaired by the undersigned, in July 2001.  
Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Nicotine dependence was not present during service and is 
not shown to be related to service or to an incident of 
service origin.

3.  The veteran's COPD and cardiovascular disabilities were 
not present in service or until many years thereafter, and 
neither is shown to be related to service or to an incident 
of service origin, including smoking.

4.  The veteran is only service-connected for adenocarcinoma 
of the prostate, with urinary incontinence, currently rated 
as 40 percent disabling, and a scar product of a radical 
prostatectomy, currently rated as 10 percent disabling, for a 
combined rating of 50 percent.

5.   It is not shown that the service-connected 
adenocarcinoma of the prostate, with urinary incontinence, 
and scar product of a radical prostatectomy, render the 
veteran unemployable, and the case does not present an 
exceptional disability picture so as to warrant additional 
consideration on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

2.  COPD and/or a cardiovascular disability were not incurred 
in or aggravated by service, and neither is due to or the 
proximate result of service-connected disability. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2002).

3.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claims on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, the veteran has not been specifically told 
about the enactment of the VCAA.  However, the Board is of 
the opinion that VA has nevertheless fully fulfilled its re-
defined notice and duty to assist requirements as it pertains 
to the claims hereby under appellate review, as will be shown 
in the discussion that follows.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
First, it is noted that, right after learning about the 
veteran's intentions to apply for benefits on account of 
inservice smoking and alleged nicotine dependence, and 
nicotine dependence-related disabilities, the RO informed 
him, by letter dated in June 1996, that the adjudication of 
this type of claims was subject to a stay, as VA was 
requesting guidance concerning certain medical aspects of 
nicotine dependence and tobacco-related diseases.  
Accordingly, the RO thereby also informed the veteran that 
his case was being placed under a "control ... for immediate 
review upon implementation of the new regulatory 
guidelines."  By letter also dated in June 1996, the RO 
advised the veteran of the status of his claim for service 
connection for a lung condition, informing him of the type of 
evidence he needed to submit with regard to that claim.  Soon 
after, in another letter also dated in June 1996, the RO 
informed the veteran that final instructions had not yet been 
provided as to the handling of tobacco-related cases, and 
asked him to nevertheless provide, in the meantime, specific 
information regarding his history of tobacco use (such as the 
dates of tobacco use, the types of tobacco used, and dates of 
medical treatment for the claimed conditions).

By letter dated in March 1997, the RO once again advised the 
veteran of the status of his case, informing him that his 
claim was being reviewed, that a final decision was expected 
to be made soon, and that, if it was found that additional 
evidence was still needed, the RO would notify the veteran.  
The RO assured the veteran in that communication that the RO 
would act as promptly as possible on his claim, and that a 
decision should be expected within the next four months.  The 
veteran was finally invited to call a toll-free number to 
contact VA if he had any questions or needed further 
assistance.

Shortly thereafter, in a May 1997 letter, the RO informed the 
veteran that VA's General Counsel had issued an opinion 
addressing the question of whether service connection for 
disabilities or death resulting from inservice tobacco use 
could be granted, essentially indicating that tobacco use did 
not constitute drug abuse and that direct service connection 
may be established, if the evidence showed that the claimed 
injury or disease had indeed resulted from tobacco use during 
active service.  The RO then informed the veteran of the 
specific types of evidence that it would request and utilize 
in reviewing and adjudicating his claim, and invited the 
veteran to submit, for the RO's review, any such types of 
evidence he might have in his possession within the next 60 
days.  Again, the veteran was invited to call a toll-free 
number to contact VA if he had any questions or needed 
further assistance.

In March 1998, the RO provided the veteran photocopies of all 
his service medical records, pursuant to a request from him 
to that effect.  Shortly thereafter, in April 1998, the RO 
provided the veteran with photocopies of additional medical 
records from his claims files, that the veteran had 
requested.

In March 1999, having just received the veteran's application 
for a total rating based on individual unemployability due to 
service-connected disabilities, the RO asked the veteran to 
submit additional information regarding his work history, to 
include the reasons why his employment was terminated, and 
the reasons for his claimed inability to work.  Shortly 
thereafter, the RO scheduled the veteran for a personal 
hearing, which was conducted at the RO in June 1999.  A copy 
of the transcript of that hearing is of record.

By letter dated in July 1999, the RO once again informed the 
veteran of the status of his case, and told him that he would 
be scheduled for a VA medical examination that was deemed 
necessary for an adequate resolution of his claims.  That 
medical examination was conducted in August 1999, and its 
report is of record.  A month later, in September 1999, the 
RO requested all records related to a reported grant of 
disability benefits by the Social Security Administration 
(SSA).  A second letter was sent to the SSA in October 1999, 
and the records were then received, and made part of the 
veteran's claims files.

Having received a request from the veteran to have a 
videoconference hearing before a member of the Board, the RO 
notified the veteran, in a May 2000 letter, that work was 
being done on his appeal and that the requested 
videoconference hearing would be scheduled, and he would be 
advised, by separate letter, of the date and time to report 
for that special type of hearing.  In that letter, the RO 
also clarified a question the veteran had posed in the recent 
past regarding ratings assigned to his service-connected 
adenocarcinoma of the prostate gland, and invited him once 
again to contact VA if he had any additional questions.

By letter dated in July 2001, the veteran was informed that 
his appeal was being certified to the Board and that, 
consequently, his record was in the process of being 
physically transferred to the Board's headquarters in 
Washington, D.C., but that the veteran nevertheless had the 
right to submit additional evidence or testimony within 90 
days from that letter.

As indicated earlier, the veteran had a videoconference 
hearing in July 2001, and a transcript of that hearing has 
been made part of the record.  Several months later, in 
November 2001, the Board informed the veteran, also in 
writing,  that VA had revoked his private attorney's 
authority to represent VA claimants and that he therefore had 
the right to secure the services of another attorney, obtain 
representation from an accredited veterans' service 
organization, or choose to represent himself.  The veteran 
was given a 30-day period to indicate his choice in writing, 
and was specifically instructed, in that letter, of what he 
needed to do in this regard.  Since that time, evidence has 
been received showing that the veteran elected the Veterans 
of Foreign Wars of the United States to represent him on this 
appeal, as noted on the first page of this decision.

In January 2002, the Board asked the veteran, in writing, to 
clarify whether he wanted yet another hearing, and, if he 
did, what type of hearing he wanted.  The veteran responded 
to that request from the Board by indicating, in his own 
handwriting, that the hearing of July 2001 "should be 
enough."

In September 2002, having undertaken action to have 
additional development done in this case, the Board contacted 
the veteran, in writing, to update him on the status of his 
case and specifically explain that the three issues listed on 
the first page of this decision were being developed, and 
that the development consisted in obtaining additional VA 
medical records and a medical examination.  The veteran was 
thereby advised of the importance of his showing up for the 
scheduled examination, of the potential consequences of not 
doing so, and was invited to call the Board if he had any 
questions.

Finally, by letter dated in November 2002, the Board informed 
the veteran of the newly acquired evidence in his case and 
gave him an opportunity to submit additional evidence or 
argument, within the next 60 days, after which time the Board 
would proceed to decide his appeal.  No response was received 
to that communication, and the Board notes that the veteran 
has not provided any additional information or evidence, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  All reasonable 
efforts to fully develop this case, and to adequately notify 
the veteran of what is needed to complete his applications 
for benefits, have been made.  Accordingly, no additional 
assistance to the veteran regarding the matters on appeal is 
necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the three matters 
on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand or a request for further development of 
this case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Entitlement to service connection for nicotine dependence

The veteran contends that he is entitled to be service-
connected for nicotine dependence, which he believes is a 
disability that developed as a result of his smoking during 
service.  In particular, it is noted that, in a June 1996 
statement, the veteran claimed that he started smoking in 
1963, during "boot camp" in his first period of active 
military service, that he was given free cigarettes by the 
Army, which encouraged his smoking, and that he was not aware 
at the time of the adverse potential effects of smoking.  
Three years later, at the June 1999 RO hearing, and then 
again at the July 2001 videoconference hearing,  the veteran 
acknowledged that he had started smoking before service, but 
claimed that it had only been occasionally.

In support of his claim, the veteran submitted the following 
statement from Dr. G. C. E., a private general practitioner, 
dated in August 1999:

[The veteran] was not addicted to 
nicotine prior to entering the Army.  He 
had a habit of smoking occasionally but 
was not addicted.  Now he desires 
compensation for damage done to his heart 
and lungs as a consequence of smoking 
cigarettes provided to him by the Army.

He started smoking [in] November 1963 and 
stopped [in] July 1990 but, due to his 
addiction to nicotine he chewed tobacco 
until 1995.

Nicotine causes constriction of all the 
arteries in the body which raises the 
blood pressure and puts an unusual load 
on heart muscles already deprived of 
oxygen d[u]e to the constriction.

His 32 years of exposure to nicotine 
caused by his addiction to nicotine 
caused his heart and lung disease to be 
worse than it would have been had he not 
smoked.

A second statement from Dr. G. C. E., this one dated in 
September 2000, was also submitted in this case in support of 
the veteran's appeal.  This statement reads as follows:

The nicotine addiction [that the veteran] 
acquired while he was in the service 
contributed to the development of his 
[COPD] and arteriosclerotic heart disease 
according to the American Heart 
Association and American Lung Association 
and their scientists.

However nicotine and inhaled smoke are 
not the sole contributors because there 
are [sic] a patient's genetic 
predisposition's [sic] to be considered.

On VA medical examination in September 2002, the veteran said 
that he smoked three to four packs of cigarettes daily for 27 
years and that he quit smoking in 1990 but remained chewing 
tobacco until 1995, at which time he discontinued it 
altogether.  The examiner listed the pertinent diagnosis as 
"tobacco use disorder, previously cigarettes and smokeless 
tobacco, however, none by history since 1995," and provided 
the following answers to the questions posed by the Board 
regarding the claimed nicotine dependence and its etiology:

The question is raised whether a 
diagnosis of nicotine dependence is 
warranted in the present case.

Answer:  The veteran does have a past 
history of a tobacco use disorder.  There 
is, in review of [his claims folders], a 
statement written on behalf of the 
veteran stating that he had an addiction, 
however, this was an addiction by choice 
as smoking is a choice.  No one forced 
the veteran to smoke during the Military 
and he is agreeable to this statement and 
admitted to the examiner that no one in 
the military forced him to smoke.

The second part of the question ... is if 
there is a nicotine dependence, then 
state whether it is more likely, less 
likely, or as likely as not that the 
veteran's nicotine dependence was 
incurred in the service.

Answer:  There is indication in [our] 
review of this veteran's file[s] that he 
began smoking prior to his service time, 
however, according to Dr. [G. C. E., the 
veteran] "became addicted during the 
service."  Although the veteran was 
given cigarettes during the service, it 
is likely he would have continued to 
smoke since he started prior to the 
service.  Smoking is a choice.  The 
veteran does not recall anyone telling 
him that smoking was bad for his health 
until he had his myocardial infarction in 
... 1990.  He was never seen for nicotine 
dependency or chronic dependency of 
nicotine in the service.  Therefore, it 
is difficult for the examiner to say when 
actually the veteran developed a nicotine 
dependence as he was only in the service 
from 1968 to 1970.  He never tried to 
quit smoking until after his Military 
duty.  Therefore, it is the examiner's 
opinion that it is not as likely as not 
that the veteran's nicotine dependence 
was incurred in the service since factors 
indicate that the veteran started smoking 
prior to [and] continued smoking during 
and after military service.  He has been 
smoking by history since age 9 and this 
is what he reported to the examiner 
today.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).

Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service; however, this law is only applicable 
to claims filed after June 9, 1998, and, as the veteran filed 
his claim prior to that date, it is inapplicable to this 
case.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).

Under the legal authority in effect for this claim, service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service. VAOPGCPREC 2- 
93 (Jan 13, 1993).  In addition, if the veteran develops 
nicotine dependence during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  The presence of nicotine dependence is a medical 
question.  Davis v. West, 13 Vet. App. 178, 184 (1999).

In the present case, it is unclear when the veteran actually 
started smoking, as he has indicated that that happened in 
1963, after his enlistment, but he has also acknowledged a 
pre-service history of smoking, which the VA physician who 
examined him in September 2002 has said started as early as 
when the veteran was only nine years old.  In any event, it 
is undisputed that the veteran smoked for almost three 
decades (most of which time the veteran was a civilian), and 
that he totally quit smoking in 1995, by his own will.  As 
explained by the VA physician who examined the veteran in 
September 2002, the veteran did have a "tobacco use 
disorder," but this had no longer been the case since 1995.  
More importantly, this physician stated, after a 
comprehensive review of the veterans' claims files and a 
medical examination, that the veteran's decision to smoke, 
which he continuously did prior to, during, and after 
service, was entirely voluntary, and then went on to render 
an opinion to the effect that it was less likely that the 
veteran's nicotine dependence was incurred in service "since 
factors indicate that the veteran started smoking prior to 
[and] continued smoking during and after Military service."

The opinions rendered by Dr. G. C. E. in August 1999 and 
September 2000 are acknowledged, but these opinions have much 
less probative value than the above VA opinion of September 
2002, as they assume no pre-service smoking, point at the 
comparatively short timeframes during which the veteran 
served on active duty as the points in time when the claimed 
addiction had its onset, and, more importantly, offer no 
clear rationale or basis.  By contrast, the VA physician's 
opinion of it being less likely that the claimed nicotine 
dependence was service-related contains that physician's 
rationale, and is supported by the entire evidentiary record, 
which confirms the veteran's long history of nonservice 
smoking versus his relatively short history of inservice 
smoking.

In short, nicotine dependence was not present during service 
and is not shown to be related to service or to an incident 
of service origin.  In view of this finding, the Board 
concludes that nicotine dependence was not incurred in or 
aggravated by service. 

The Board acknowledges its awareness of VA's policy to 
administer the law under a broad interpretation and resolve 
reasonable doubt in favor of the claimant whenever there is 
an approximate balance of the positive and negative evidence 
which does not satisfactorily prove or disprove his or her 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the 
present case, for the foregoing reasons and bases, there 
exists no reasonable doubt to be resolved in favor of the 
veteran because the preponderance of the evidence is clearly 
against his claim for service connection for nicotine 
dependence.  Accordingly, the veteran's claim must be denied.

Entitlement to service connection for COPD and a 
cardiovascular disability, 
on a direct basis and secondary to nicotine dependence

A review of the veteran's service medical records reveals no 
evidence of the manifestation of COPD and/or a cardiovascular 
disability at any time during service, to include on VA 
discharge medical examinations that were conducted in 
February 1964 and April 1970, at which time the veteran's 
lungs, chest, heart, and vascular system were all clinically 
evaluated as normal.

A VA outpatient medical record dated in May 1981 reveals the 
earliest complaints of respiratory problems in the record, 
and the physician's recommendation to "quit smoking," while 
VA medical records dated in September 1983 reveal a six to 
seven-year history of breathing problems and shortness of 
breath, a 20-year history of cigarette smoking, and a 
diagnosis of COPD "by history."

VA discharge summaries dated in April and July 1997 reveal 
that the veteran had a history of coronary artery disease 
(CAD), status post coronary artery bypass graft (CABG) in 
1990, as well as a left heart catheterization in July 1994, 
and that he had suffered an acute myocardial infarction in 
April 1997.  Also, the following pertinent diagnoses were 
rendered on VA medical examination in August 1999:  COPD, 
CAD, hypertension, status post CABG, and history of mitral 
valve problems in the past.

On VA medical examination in September 2002, the veteran gave 
a past medical history that included hypertension (diagnosed 
in 1990), CAD, status post myocardial infarction (MI) times 
two, and status post three-vessel CABG in 1990 due to triple-
vessel arteriosclerotic disease.  The veteran related that 
his father died of CAD at age 61, and reported, as indicated 
earlier, a smoking history of approximately 27 years.  There 
was no present evidence of congestive heart failure, angina, 
cor pulmonale, or pulmonary hypertension, but there were 
complaints of dyspnea on exertion and mild shortness of 
breath.  The examiner noted that, while the veteran's medical 
records revealed a pulmonary restrictive pattern in 1983, 
confirmed by pulmonary testing in 1999, the more recent 
pulmonary studies had never shown an obstructive ventilatory 
impairment and a more restrictive pattern, which the examiner 
opined "is not suggestive of [COPD]."   On physical 
examination, the veteran's lungs were clear to auscultation, 
anteriorly and posteriorly, and there were no rales, rhonchi, 
or wheezes, and no thoracic rib cage nor sternal deformity.  
There was no dullness to percussion, and respiratory 
excursions were normal.  On cardiovascular examination, the 
rate and rhythm were both regular, and there were no murmurs, 
gallops, or rubs.  Pulmonary function tests were ordered and 
they were interpreted as showing mild aeroflow obstruction, 
with significant response to bronchodilator, and mild 
reduction in DLCO.  The pertinent diagnoses included 
hypertension since 1990; CAD; status post MI times two; 
status post three-vessel CABG in 1990; and COPD, mild.  The 
examiner's answers to the questions asked by the Board 
regarding the nature and etiology of the claimed respiratory 
and cardiovascular conditions were as follows:

There is a question of whether the 
veteran currently has COPD or 
cardiovascular disease that is related to 
his active Military service.

Answer:  The veteran does formally have 
the diagnosis of [COPD].  His most recent 
pulmonary evaluation done in 1999 for 
hemoptysis indicated by pulmonary 
function tests that he actually had a 
restrictive ventilatory impairment which 
does not support the diagnosis of an 
obstructive ventilatory impairment which 
is consistent with [COPD].  The veteran 
did have this same finding with his 1983 
Compensation and Pension examination by 
pulmonary function tests.  There is 
evidence that he had, flow rates were 
within normal limits, however, there was 
a decreased vital capacity suggestive of 
a restrictive ventilatory impairment.  
This was by pulmonary function tests done 
[in November 1983] ... .

The veteran does have cardiovascular 
disease, however, it is not felt that it 
is related to his active Military duty as 
he was not seen for any cardiac problem 
chronically during the Military.

In review of the veteran's chart, he 
began to experience chest pain in 1990.  
He had two myocardial infarctions and was 
subsequently found to have three-vessel 
[CAD], requiring a [CABG] times three 
vessels.  At that time, the veteran had 
risk factors for [CAD] being hypertension 
and a smoker.  He was age 49 which is 
indicative of premature [CAD] suggesting 
a genetic predisposition.  The veteran 
currently has a normal lipid panel.  His 
father had a myocardial infarction at age 
62.

The examiner is requested to state 
whether COPD or cardiovascular disability 
if present are more likely, less likely 
or as likely as not caused or increased 
in severity due to the nicotine 
dependence if nicotine dependence is 
related to the service or the veteran's 
tobacco use during active Military 
service and also if pertinent disability 
was aggravated by either nicotine 
dependence or the veteran's tobacco use 
during active Military service, the 
examiner should ascertain what portion of 
the current COPD is due to nicotine 
dependence or the veteran's tobacco use 
during active Military service.

Answer:  Taking into consideration the 
information from the veteran's history 
and the C-file[s], it is the examiner's 
opinion that it is not as likely as not 
that the veteran's cardiovascular 
disability was caused or increased in 
severity due to his nicotine dependence 
during the service.  The veteran smoked 
prior to the service, during the service, 
and after the service.  There is no way 
to say that his nicotine dependence 
during the service caused his 
cardiovascular disease.  It is more 
likely that his risk factors of 
hypertension and genetic predisposition 
for [CAD] were major factors as the 
veteran did have his [MI]s at age 49 
which is consistent with premature [CAD].

The pulmonary function tests obtained 
with this examination are the first to 
support the diagnosis of COPD as they 
note a mild airflow obstruction.  
Previous testing has noted restriction in 
spite of him being "labelled" [sic] 
COPD.  This supports the fact that his 
lungs are just beginning to show evidence 
... supporting the diagnosis of COPD.  This 
reflects the cumulative effect of smoking 
and not just the two year period of 
smoking in the military which is 
insignificant compared to the other 25 
years he smoked 3 to 4 packs of 
cigarettes per day.

FINAL OPINION:  It is more likely that 
the veteran's [CAD] is due to his 
hypertension and genetic predisposition.  
Smoking contributed, however, the smoking 
was a choice that the veteran chose.  He 
smoked prior to, during, and after the 
Military.  He did finally stop in 1995.  
However, additionally contributing to his 
[CAD] which by etiology is 
arteriosclerotic is his risk factor of 
type II diabetes mellitus.  Therefore, it 
is more likely that the prominent risk 
factors for this veteran would be genetic 
predisposition, hypertension, and type II 
diabetes mellitus contributing to his 
[CAD].  Smoking is a risk factor, but we 
cannot isolate the veteran's smoking that 
he did f[rom] the two-year period that he 
was in the Military to bear heavy weight 
or association to his development of his 
[CAD].

The medical evidence in the veteran's claims files reveals 
that the veteran's COPD and his several cardiovascular 
disabilities were all first diagnosed at least 13 years after 
the veteran's separation from active military service.  The 
only competent evidence of record supporting the veteran's 
contention of there being a nexus between his respiratory and 
cardiovascular disabilities and service or a service-related 
disability is contained in the September 2000 medical opinion 
rendered by Dr. G. C. E., which is limited to indicate that 
the veteran's nicotine addiction "contributed" to the 
development of his COPD and arteriosclerotic heart disease, 
but does not contain the physician's rationale or basis for 
it.  In fact, that opinion also makes it clear that nicotine 
and inhaled smoke are not the sole contributors because there 
is also a patient's genetic predisposition to be considered.

The VA opinion of September 2002 very clearly indicates that 
it is more likely than not that the veteran's genetic 
predisposition, his hypertension, and his type II diabetes 
mellitus, led to his CAD and that his COPD, which is in its 
early stages, is actually a sequela of his more than 27 years 
of smoking, only two of which were during active service.  As 
shown above, this opinion very clearly explains the 
physician's rationale and bases for all conclusions reached.

In short, the veteran's COPD and cardiovascular disabilities 
were not present in service or until many years thereafter, 
and neither is shown to be related to service or to an 
incident of service origin, including smoking.  In view of 
this finding, the Board concludes that COPD and a 
cardiovascular disability were not incurred in or aggravated 
by service, and neither is due to or the proximate result of 
service-connected disability.

Again, the Board acknowledges its awareness of VA's policy to 
administer the law under a broad interpretation and resolve 
reasonable doubt in favor of the claimant whenever there is 
an approximate balance of the positive and negative evidence 
which does not satisfactorily prove or disprove his or her 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the 
present case, for the foregoing reasons and bases, there 
exists no reasonable doubt to be resolved in favor of the 
veteran because the preponderance of the evidence is clearly 
against his claim for service connection for COPD and a 
cardiovascular disability.  Accordingly, the veteran's claim 
must be denied.

Entitlement to a total rating based on individual 
unemployability
due to service-connected disabilities

The record shows that the veteran filed his claim for a total 
rating based on individual unemployability by means of a VA 
Form 21-8940 that the RO received in March 1999.  In that 
form, the veteran claimed that he last worked full time doing 
electrical work in 1990, that his service-connected 
adenocarcinoma of the prostate affected full time employment 
and he became too disabled to work in May 1996, and that he 
believed that he had to leave his last job because of his 
disability.  He also indicated in that form that he had a 
high school education, with no additional education or 
training.

At the June 1999 RO hearing, the veteran clarified that, 
since approximately 1990, he had not been able to work 
essentially due to his cardiovascular and respiratory 
symptoms, which included shortness of breath, weakness, and 
sweating.  The SSA records support this contention regarding 
the disabilities reportedly affecting the veteran's 
employability, as they reveal that, as of July 1990, the 
veteran was considered disabled, for SSA purposes, on account 
of a primary diagnosis of CAD and a secondary diagnosis of 
normocytic anemia.  Two notarized certifications, dated in 
September 1995, from Dr. J. R. M., a private physician, 
reveal his opinion to the effect that the veteran had the 
following permanent physical impairments:  mild/moderate 
emphysema, with a 1989 date of onset, causing a 25% level of 
impairment; status CABG and MI, with a 1990 date of onset, 
causing a 22% level of impairment; and macular degeneration 
of the left eye, causing a 19% level of impairment.  These 
certifications were among the records received from the SSA.  
(It is noted, on the other hand, that a May 1991 general 
physical examination report, produced as part of the 
evaluation by SSA of the veteran's application for SSA 
disability, confirms the veteran's contentions regarding his 
difficulties to function adequately due to the diagnosed CAD 
and COPD, but contradicts the specific allegation of being 
"unable" to work at all, as it reveals the subscribing 
physician's opinion that the veteran "is able to perform 
work activities which involve sitting, standing, and moving 
about.")

At the July 2001 videoconference hearing, the veteran once 
again attributed his inability to work since the late 1990's 
(in this case, he said he "had to quit working" in 1997, 
rather than 1996) to his chest pain and cardiovascular and 
respiratory symptomatology in general.  The veteran stated 
that, because of these problems, "I just can't hardly do 
anything.  I cannot work.  I can't even change a tire on my 
car."  (See transcript, at page 12.)  He acknowledged that 
his SSA benefits were awarded, in 1991, because of his 
respiratory and cardiovascular disabilities.

Total disability ratings for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

If the schedular ratings assigned for the service-connected 
disabilities do not meet the percentage requirements under 
§ 4.16(a), but the veteran is found to be unemployable by 
reason of service-connected disabilities, the rating board 
may refer the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b).  VA regulation authorizes the Director of the 
Compensation and Pension Service to approve extra-schedular 
evaluations that are commensurate with the average earning 
capacity impairment due exclusively to a service-connected 
disability, or disabilities.  An extra-schedular evaluation 
will be authorized when it is found that a particular case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, that 
renders impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

In the case at hand, the record shows that the veteran is 
only service-connected for adenocarcinoma of the prostate, 
with urinary incontinence, currently rated as 40 percent 
disabling, and a scar product of a radical prostatectomy, 
currently rated as 10 percent disabling, for a combined 
rating of 50 percent.  He clearly does not meet the minimum 
schedular criteria for a grant of a total rating under 
§ 4.16(a).  The only question that remains at this time, 
therefore, is whether the veteran's service-connected 
disabilities nevertheless render him unemployable so as to 
warrant a total rating under § 4.16(b).  The medical evidence 
in the record, which reflects occupational impairment solely 
due to the veteran's cardiovascular and respiratory 
disabilities (none of which are service connected), provides 
a negative answer to that question, as it is evident that it 
is because of nonservice-connected disabilities that the 
veteran has occupational impairment (which renders the 
veteran unemployable, for SSA purposes, but not necessarily 
so for VA purposes).  The Board notes that the veteran 
himself has acknowledged that it is because of these 
nonservice-connected disabilities that his employability is 
affected.  Thus, there is no need to even consider referral 
of this case for extra schedular consideration, as the 
veteran is not found to be unemployable by reason of his 
service-connected disabilities.

In short, it is not shown that the service-connected 
adenocarcinoma of the prostate, with urinary incontinence, 
and scar product of a radical prostatectomy, render the 
veteran unemployable, and the case does not present an 
exceptional disability picture so as to warrant additional 
consideration on an extra-schedular basis.  In view of this 
finding, the Board concludes that the criteria for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, are 
not met.

Finally, the Board once again acknowledges its awareness of 
VA's policy to administer the law under a broad 
interpretation and resolve reasonable doubt in favor of the 
claimant whenever there is an approximate balance of the 
positive and negative evidence which does not satisfactorily 
prove or disprove his or her claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In the present case, for the 
foregoing reasons and bases, there exists no reasonable doubt 
to be resolved in favor of the veteran because the 
preponderance of the evidence is clearly against his claim 
for a total rating based on individual unemployability due to 
service-connected disabilities.  Accordingly, the veteran's 
claim must be denied.










ORDER

1.  Service connection for nicotine dependence is denied.

2.  Service connection for COPD and a cardiovascular 
disability, on a direct basis and secondary to nicotine 
dependence, is denied.

3.  A total rating based on individual unemployability due to 
service-connected disabilities is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

